Title: Lambert Wickes to the American Commissioners, 19 February 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
LOrient Febry 19th 1777
I Wrot you Last post Informing you of the Suckces of my Last Cruize and take this Opertunity To Inform you of the Safe Arrival of All my Prizes. I Am in Great hopes youl be Able to Obtain Leave for me to heav Down and Repair my Ship at this port As that Will be Absolutely Necessary prior To my Departure from this As I Recd. a Shott in [torn] Bottom When the Swallo Engaged me. When I Arrivd At this port the Captns. of the Different prizes Applyed to me for Leav to Go on shore Which I Granted on thier promising me that they Would not Write to England or Else Where With out my permishon they further promised Not to Go Away or Do Any thing Disagreabl Without my Consent. Not Withstanding thier Giving me Thier joint Words on Honour that they Would Comply With those Requests I find that they have at the Request of Mr. Perrit a merchant of this place Waited on the Intendant To Know by What Authority they Was Detained as Prisoners in this port. I Am further Informd that they Intend Going to the Admeralty Officer at vans [Vannes] to protest a Gainst Me And Demand the Restitution of their Respecktiv Ships and Cargoes. I hope you’l take Such Steps As to prevent any Bad Consequences Arriseing from those proceadings. I Am very Sorry to See that thos Gentlemen are So Abandoned To Al Sence of Honour as I am Well Assured it Can procead from No Bad treatment that they Recd. from me as they have All Publickly Acknowledged that It Was Impossible they Could have bin better treated If they had bin taken by Thier own brothers as I have made them a present of thier Own private Adventures those belonging to the Packet Are very Considerable they Amount to Near £2700 Sterling first Cost. Mr. Perrit has bin very Acktiv in Doing me Every prejudice in his power. I Should Esteam it as a very Great favour If it is in your power to Reward him According to his Deserts. I Immagine the Consequence of thier Waiting on the Intendant Will be an Order for the Enlargement of the prisoners but hope you have had Suffishent time for the Negotiateing an Exchange if it Could be Done. I Am to See the Intendant this Evening When I Shal Know his Determination and If Desired to Discharge the prisoners Shall Readyly Comply With his Request at the Same time I Shal Request that He Will order them to St. Mallo Immediately After They are Released Which I make no Doubt, but he Will Comply With. There is Several persons Now treating With me About the purchasing the Vessails and Cargoes and Am In hopes to Get Soon Clear of them on tolerable Good Terms. My Wounded Officers are in A good Way of Doing very Well. From Gentlemen your Most Obliged Humble Servant,
Lambt Wickes
To The Honrbl Doctr Franklin Silias Dean and Arthur Lee

Mr. Montaudain and Brothers of Nantz Is Mr. Perrits Friend and a Line from you To that Gentlemen Would Get him Sevearly Check’d by that Gentlemen

 
Addressed: To / The Honbl. Docktor Benjmn. Franklin / At / Parris
Notation: Captn Weeks Orient Febry. 19th 1777
